Citation Nr: 0637381	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had more than 26 years of active duty in the U.S. 
Navy.  His awards and decorations included a Purple Heart 
Medal and Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August  2002 rating decision.  In September 
2006, the veteran appeared in a video conference hearing 
before the undersigned. 


FINDINGS OF FACT

1.  For the period prior to May 6, 2004, the veteran's PTSD 
symptoms included short term memory loss, loss of interest in 
many things which were once enjoyable, not having many 
friends, and irritability at work.  However, he has not been 
shown to have occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.  

2.  For the period beginning May 6, 2004, the veteran has had 
impaired short term memory, disturbances of motivation and 
mood, difficulty in maintaining and establishing work and 
social relationships, decline in work functioning, and 
interrupted social functioning.  However, the veteran's PTSD 
has not been shown to be productive of occupational and 
social impairment with deficiencies in most areas, with such 
symptoms as suicidal ideation; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; or difficulty in adapting to stressful 
circumstances. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD were not met prior to May 6, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2006). 

2.  The criteria for an evaluation of 50 percent, but no 
more, for PTSD have been met since May 6, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.19, 4.126, 4.130, DC 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2002 and May 
2003.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence pertaining to his 
claim.  He was also notified of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA medical records and VA examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Since the initial grant of service connection, the veteran's 
PTSD has been assigned a 30 percent rating.  In an appeal of 
an initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

VA afforded the veteran an examination in July 2002 during 
which the veteran was noted to be talking a lot in a very 
fast pace and in a euthymic mood.  He was dressed in business 
attire.  The examiner noted there was no psychotic process 
evident and the veteran denied suicidal thoughts, ideations, 
or intent.  Additionally, the veteran was well-oriented in 
all three spheres.  He did not complain of any memory 
impairment but could only recall two out of three objects 
after several minutes, possibly due to an attentional 
problem.  The veteran did not complain of any significant 
depressed mood or anxiety but did express chronic sleep 
impairment.  

The veteran's PTSD symptoms included re-emergence of 
symptoms, which he had tried to suppress over the years, as a 
result of his writing about his experiences.  The symptoms 
were distressing; he had nightmares but the frequency had 
diminished over the years to only one every two or three 
months.  While he did not have recent flashbacks, he had them 
in the past.  He got emotionally upset when reminded of these 
events.  He experienced physiological arousals and learned to 
use coping techniques for them.  He had a long history of 
avoidance and engaged in academic pursuits and career 
interests to avoid thoughts or feelings.  He avoided movies 
and other situations that might trigger the memory.  Someone 
gave him a book about Vietnam in which he and other people he 
knew were mentioned; he did not look at it for five years.  
He indicated that he had lost interest in many things that 
used to give him pleasure.  The veteran only interacted when 
he had to and did not have many friends as he preferred 
solitude.  He had daily sleep impairment with early morning 
awakenings.  He felt irritable at work and maintained his 
cool although his demeanor made it noticeable to others that 
he was angry.  He reported that loud noises made his stomach 
curl in knots.  

The examiner indicated that the veteran did have re-
experiencing symptoms, avoidant symptoms, and hyperarousal 
symptoms. While he maintained control over his symptoms, when 
his defenses weakened he was less able to use his avoidance 
strategy.  The examiner further indicated that the veteran 
utilized his psychological and intellectual resources to 
maintain a high level of functioning.  The veteran made 
significant efforts to avoid situations that would exacerbate 
his symptoms which would lead to decreased coping.  He was 
noted to be vulnerable to having a re-emergence of symptoms 
if his defenses were weakened.  His controlled irritability, 
sleep impairment, and mild concentration problems decreased 
his effectiveness socially and occupationally.  A diagnosis 
of chronic delayed onset PTSD was noted and a GAF score of 65 
was assigned.  

A letter from the veteran's VA social worker dated in June 
2003 noted that the veteran had frequent nightmares, 
intrusive memories, and exaggerated startle response.  He 
avoided situations, topics, and other reminders of Vietnam; 
experienced intense psychological distress and physiological 
arousal when exposed to situations reminding him of Vietnam; 
and had occasional flashbacks.  The letter also noted that 
the veteran had frequent insomnia, irritability, poorly 
modulated anger, and markedly diminished interest in 
significant activities.  The veteran had chronic guilt and 
depression with grief.  He felt estranged and detached from 
others and had a restricted range of affect and a sense of 
foreshortened future.  While the veteran attempted to cope by 
engaging in avoidant, excessive, and exhaustive work 
behavior, his occupational and social functioning was 
severely comprised by his PTSD. 

VA afforded the veteran another examination on May 6, 2004 at 
which the veteran complained of dysphoria, despondency, 
increased memory complaints, and anger over the compensation 
and pension process.  The veteran's PTSD symptoms included 
intrusive recollection which increased after exposure to 
stimuli (movies, war news), and getting angry when hearing 
news from Iraq.  He had nightmares which have increased since 
the last VA examination; the veteran's wife indicated in a 
letter that he had regular nightmares and awoke in cold 
sweats.  He indicated that his memories were very vivid and 
certain stimuli gave him flashbacks and he got emotionally 
upset when reminded of the traumas he experienced.  He also 
reported physiological arousal.  The veteran engaged in 
excessive work and academic pursuits to avoid thoughts and 
feelings.  He avoided crowds and began to become more 
socially withdrawn.  The veteran's wife indicated that he 
refused to go places with large crowds; he preferred to go 
home after work and enjoy his own solitude.  He lost interest 
in interacting with others socially.  He was irritable at 
work and had to go for walks to maintain control.  He slept 
four to five hours and when awake, he had to get up which 
interfered with his concentration.  He indicated becoming 
more forgetful and of having to be reminded to take his 
medications.  He forgot names, forgot whether he locked doors 
and checked them multiple times as he felt increasingly 
protective of his family.  When he drove unfamiliar routes, 
he felt lost and forgot where he was supposed to be going.  
Other signs of hypervigilence were sitting with his back to 
the wall and not liking people coming up behind him.  He had 
exaggerated startle reactions and recently ducked to the 
sound of gunfire in a movie.  He also had significant 
survival guilt and second guessed himself regarding his care 
of soldiers in the past; he rehashed these things.  The 
examiner indicated that the veteran's symptoms appeared to 
give him a great deal of stress. 

Upon examination of the veteran, the examiner indicated the 
veteran was well groomed and in an angry mood due to his 
expectation he would be meeting with someone from the Board 
and not an examiner.  His emotions were labile, alternating 
from an intermittent angry expression to being tearful and 
upset.  He did not endorse any psychotic symptoms and no 
psychotic process emerged.  The veteran denied suicidal and 
homicidal thoughts, ideations, or plan.  He was well-oriented 
to all three fields.  He complained of memory impairment, 
which appeared to be related to distraction and emotional 
interference which caused him to forget recent and short term 
memory information.  He could not recall any of the three 
objects given to him to remember for several minutes 
indicating the impairment.  His long term memory was grossly 
intact.  He spoke fast and was a verbal individual.  He 
complained of dysphoria and despondency, sleep impairment, 
and engaged in some anxiety related compulsive checking 
behaviors. The examiner noted that the veteran's current 
symptoms caused him some decline in efficiency at work and 
interrupted his social functioning to the point that he 
avoided social situations other than that required at work.  
While the veteran maintained a high level of functioning, 
this had not been without internal distress.  A GAF score of 
50 was assigned.  

In November 2005, an undated private psychiatric report was 
received reflecting a diagnosis of PTSD and a GAF score of 
45.  In an addendum to the report, dated "8/14/200" it was 
estimated that the veteran's PTSD was somewhere between 50 
and 70 percent disabling, probably closer to 50%.  

Based on the evidence in the record, the Board finds that the 
veteran's symptoms before May 6, 2004, more closely 
approximate a 30 percent schedular rating.  During that time, 
the evidence has not demonstrated that the veteran has 
occupational and social impairment with reduced reliability 
and productivity to warrant a 50 percent rating under DC 
9411.  He did have short term memory loss, lost interest in 
many things which were once enjoyable, and did not have many 
friends.  Also, while he was irritable at work and it was 
noticeable to others there he was angry, he was able to 
maintain his cool.  Indeed, he was generally able to maintain 
a high level of functioning through his own coping skills.  
Significantly, the evidence has not shown the veteran's PTSD 
resulted in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.  
His GAF score of 65 also reflects that he was functioning 
satisfactorily.  Therefore, a rating in excess of 30 percent 
for PTSD for the period before May 6, 2003 is not warranted.

On the other hand, the evidence reflects that beginning May 
6, 2004, the veteran's PTSD symptoms resulted in occupational 
and social impairment with reduced reliability and 
productivity to warrant a 50 percent rating under DC 9411.  
He has been shown to have impaired short term memory, 
disturbances of motivation and mood, and difficulty in 
maintaining and establishing work and social relationships.  
His work functioning has declined in efficiency and his 
social functioning has been interrupted.  His functioning has 
caused internal distress. The veteran's overall symptoms due 
to his PTSD are serious as reflected in his GAF scores of 45 
and 50.  Accordingly, his disability as of May 6, 2004 more 
nearly approximates a 50 percent rating.   

However, as of May 6, 2004, the veteran's PTSD has not been 
shown to be productive of occupational and social impairment 
with deficiencies in most areas to warrant a rating in excess 
of 50 percent.  While the veteran demonstrated compulsive 
behavior in having to check the door lock multiple times, has 
had some decline in work efficiency, and was irritable at 
work, he has been able to adapt to stressful circumstances.  
Additionally, the veteran does not have such symptoms as 
suicidal ideation; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Therefore, a rating in excess of 50 percent for the 
period beginning May 6, 2004 is unwarranted.    

Finally, the veteran has not been hospitalized for his 
disability.  The veteran testified at his September 2006 
hearing that he quit his job prior to retirement as he could 
no longer function as he had.  However, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. 
§ 3.321 (b)(1).

In sum, the Board finds that an evaluation in excess of 30 
percent is not warranted for the period prior to May 6, 2004, 
but that an increased rating of 50 percent, but no higher, is 
warranted for the period beginning May 6, 2004.  See 
Fenderson, supra.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)  




ORDER

A rating in excess of 30 percent for PTSD is denied for the 
period prior to May 6, 2004.  

A rating of 50 percent, but no more, for PTSD is granted for 
the period beginning May 6, 2004. 





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


